Case: 10-30495 Document: 00511501090 Page: 1 Date Filed: 06/07/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 7, 2011

                                       No. 10-30495                         Lyle W. Cayce
                                                                                 Clerk

NEW ORLEANS IRON WORKS, INCORPORATED; MICHAEL STEPHEN
HOWELL,
        Plaintiffs - Appellants

v.

ORLEANS LEVEE DISTRICT; MARINE RECOVERY AND SALVAGE,
LIMITED LIABILITY CORPORATION; JAMES P. HUEY; GEORGE L.
CARMOUCHE; DOUGLAS SCOTT CARMOUCHE; MICHAEL GEORGE
MAYER; JOSEPH E. FARRELL, JR.; FRANCIS O. LECKEY; RESOLVE
MARINE GROUP; MARINE SOLUTIONS, LIMITED LIABILITY
CORPORATION; EDWIN E. REARDON, JR.; PEARL RIVER NAVIGATION,
INCORPORATED,
         Defendants - Appellees




                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:09-CV-157


Before KING, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM:*
       We affirm the judgment of the district court essentially for the reasons
given in the district court’s Order and Reasons, New Orleans Iron Works, et al.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30495 Document: 00511501090 Page: 2 Date Filed: 06/07/2011



                                 No. 10-30495

v. Board of Commissioners of the Orleans Levee District, et al., No. 09-157, 2010
WL 1855867 (E.D. La. May 6, 2010).
      AFFIRMED.




                                       2